Citation Nr: 0007368	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel







INTRODUCTION

The veteran had active service from December 1982 to October 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) July 1994 rating decision which denied service 
connection for chronic left foot disability.  

In February 1998, September 1999, and February 2000, the 
matter was remanded to the RO for additional development of 
the evidence, including consideration of applicability of 
38 C.F.R. § 3.317 referable to certain disabilities resulting 
from undiagnosed illnesses.  A review of the record shows a 
current diagnosis of left foot disability, consisting of pes 
planus and stress reaction, thus rendering 38 C.F.R. § 3.317 
inapplicable to the veteran's claim.


FINDING OF FACT

There is a current medical diagnosis of left foot pes planus 
and stress reaction, and the evidence indicates that such 
disability is likely to have developed during the veteran's 
period of active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
her left foot pes planus and stress reaction was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Thus, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, absent superimposed disease or injury.  See VA O.G.C. 
Prec. Op. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Appeals for Veterans Claims (the 
Court) indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal no report or 
clinical finding referable to any left foot impairment on 
service entrance medical examination in December 1982, 
reenlistment medical examination in September 1986, or 
service separation medical examination in September 1992.  In 
July 1984, she reported fluid retention in her feet and legs; 
on examination, it was noted that she was seven months 
pregnant and the foot swelling was expected to resolve at the 
conclusion of her pregnancy.

On VA medical examination in May 1994, the veteran indicated, 
in pertinent part, that she had intermittent left foot pain 
since 1991, increasing on prolonged walking and standing.  No 
pertinent findings were indicated on clinical examination.

On VA medical examination in May 1997, the veteran indicated 
that she experienced left foot pain in 1992, localized at the 
first metatarsal phalangeal joint, and left foot swelling 
during the Summer months; she noted that the symptoms of pain 
resolved, and that she was asymptomatic for several months.  
On examination, non-focal low grade tenderness was noted at 
the lesser metatarsal shaft, primarily in the third and 
fourth metatarsal bones.  Low grade stress reaction of the 
lesser metatarsal bones, without evidence of swelling, was 
diagnosed.  

VA medical records from May 1993 to May 1997 reveal 
intermittent treatment for various symptoms and illnesses 
including left foot pain.  In October 1994, metatarsalgia was 
diagnosed.  In May 1995, the veteran reported that she had a 
5-year history of left foot pain, increasing on prolonged 
standing and diminishing with rest; she refused to undergo 
examination of her feet and a questionable diagnosis of 
plantar fasciitis was indicated.  In August 1995, she 
complained of neurologic symptoms involving the left foot.  
In October 1995, and on several occasions thereafter, she 
reported left foot metatarsals pain; on examination in 
October 1995, metatarsalgia of unknown etiology was 
diagnosed.  In December 1995, it was noted that she had pes 
planus and plantar fasciitis.  On examination in September 
1996, it was indicated that a May 1996 X-ray study of the 
left foot was normal.  

On VA medical examination in August 1998, including a review 
of the claims file, the veteran indicated that she 
experienced burning pain involving the ball of her left foot, 
and aching pain in the left forefoot since 1996 or 1997.  On 
examination, the left second metatarsophalangeal joint and 
second, third, and fourth metatarsal shafts were tender to 
palpation (the severity of pain as reported was suspected to 
have been out of proportion relative to objective findings); 
there was no evidence of pedal swelling, but she had pes 
planus foot-type with accentuation during standing and gait 
evaluation.  Stress reaction of the second metatarsal shaft, 
with lesser metatarsal soreness but no stress fracture or 
full fracture process, and pes planus without secondary 
plantar fasciitis or tibialis posterior tendonitis were 
diagnosed.  The examiner opined that the aforementioned 
patterns of complaint were "incidental and subsequent to 
military service," but the veteran may have experienced some 
progressive flattening/lengthening of her left foot during 
service and may have developed prodromal soreness or overuse 
fatigue in the lesser metatarsals in service; her current 
condition was somewhat aggravated by standing and ambulation 
activities preceding the fully declared complaint pattern 
outlined above.

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's left foot 
disability, diagnosed as pes planus and stress reaction.  
Although her service medical records do not reveal treatment 
for any symptoms or impairment of the left foot (other than a 
one-time report of foot fluid collection/swelling due to 
pregnancy) and chronic left foot disability was not diagnosed 
at the time of service separation or a few years thereafter, 
the veteran has consistently indicated that she had recurrent 
pain and impairment of the left foot since service.  While 
the exact date of onset of her left foot disability is 
unclear, disability such as pes planus was also not evident 
at the time of her service entrance.  

The veteran is not shown to be competent to provide a medical 
diagnosis of a chronic disability, or to relate current 
disability to a specific cause, see Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494, but she is 
competent to state that she experienced personally observable 
symptoms of pain and impairment since service.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  Her contention is 
supported by opinion of a VA physician performing a medical 
examination in August 1998; on review of the evidence of 
record and contemporaneous examination, he concluded that the 
veteran had pes planus and stress reaction and indicated that 
she may have experienced progressive flattening/lengthening 
of her left foot in service and may have developed prodromal 
soreness or overuse fatigue in service.  Thus, resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that her current left foot pes planus and stress reaction 
developed during active service.  38 C.F.R. § 3.102 (1999).  


ORDER

Service connection for left foot pes planus and stress 
reaction is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

